Citation Nr: 1515773	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hallux limitus of the right great toe.  

2.  Entitlement to an evaluation in excess of 10 percent for hallux limitus of the left great toe.  



REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to January 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The December 2012 VA examiner noted the impact of the pain caused by the Veteran's service connected feet on his ability to work.  The Veteran reported to that examiner that he had left his job in 1998, but had previously described in a Compensation and Pension (C&P) Questionnaire that his service-connected feet make it difficult to find a job.  As such, it follows that a request for a total disability rating based on individual unemployability (TDIU) was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

The Veterans Benefits Management System (VBMS) does not reveal any additional documents.  The Veteran's Virtual VA claims file includes records from the Martinez VA Outpatient Clinic (OPC) for treatment from May 2010 to December 2012; however, the RO considered these records in a February 2013 statement of the case (SOC).  Otherwise, Virtual VA contains evidence that is either duplicative of that which is in the claims file or irrelevant to the issue on appeal.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

The Board notes that the Veteran submitted an additional statement in April 2013, after the RO issued its February 2013 SOC.  Although these statements constitute additional evidence subject to 38 C.F.R. § 20.1304(c), initial review of additional evidence by the Board is now permitted where the substantive appeal was filed on or after February 2, 2013, unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ).  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case as the Veteran's substantive appeal was filed on February 22, 2013.

The issue of entitlement to service connection for a growth on the right second toe has been raised by the record in an April 2013 statement.  However, to date the AOJ has not yet adjudicated the issue.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hallux limitus of the right great toe has not produced malunion or nonunion of the tarsal or metatarsal bones; symptoms which approximate amputation of the great toe with removal of the metatarsal head; nor clinical evidence of flatfoot, bilateral weak foot, claw foot, metatarsalgia, or a foot injury.  

2.  Throughout the appeal period, the Veteran's hallux limitus of the left great toe has not produced malunion or nonunion of the tarsal or metatarsal bones; symptoms which approximate amputation of the great toe with removal of the metatarsal head; nor clinical evidence of flatfoot, bilateral weak foot, claw foot, metatarsalgia, or a foot injury.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hallux limitus of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5281 (2014).  

2.  The criteria for an evaluation in excess of 10 percent for hallux limitus of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5281 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's February 2010 claim for increased evaluation, and prior to the adjudication of that claim in July 2010, the RO mailed the Veteran a letter in March 2010 fully addressing all notice elements.  The RO further provided the Veteran with information as to the criteria for increased evaluation for hallux rigidus and hallux valgus under Diagnostic Codes 5280 and 5281 in the February 2013 SOC.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated his service treatment records and VA treatment records with the file.  He has not identified any relevant private treatment records for the RO to assist him in obtaining.  The Veteran has submitted December 2011 and October 2012 statements from Dr. DBC, his primary care physician at the Martinez OPC, in support of his claim for increased evaluation of his feet.  However, the RO has already associated his Northern California Healthcare System treatment records with the claims file.  These statements do not indicate that there are any outstanding VA or private treatment records.  

The Veteran did report upcoming surgery in the February 2010 claim, citing the September 2009 recommendation of Dr. RT, a podiatrist at the San Francisco VA Medical Center (VAMC).  Yet that September 2009 treatment note scheduled the surgery for September 2009 to treat the Veteran's second toe of the right foot rather than either of his great toes.  Again, the issue of entitlement to service connection for his second toe is referred to the RO for initial adjudication, and is not currently before the Board.  Moreover, Dr. RT's March 2010 treatment records show that the Veteran never had the surgery in September 2009, and rescheduled for June of 2010.  Subsequently, in September 2011, he submitted a statement citing Dr. DBC's July 2010 advice against the surgery.  Additionally, the March 2012 Martinez OPC treatment records show that the Veteran specifically declined surgery for his right second toe.  In light of the foregoing, the Board finds that there are no relevant, outstanding treatment records.  Therefore, the VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In April 2010 and December 2012, the VA provided the Veteran with examinations.  The December 2012 examination in particular is adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl, 21 Vet. App. at 124.  

Here, the VA examination reports show that the December 2012 examiner reviewed the Veteran's claims file, and specifically reviewed the relevant history of the radiological studies of the Veteran's feet dating back to 1999.  The examiner's evaluation included discussing the Veteran's in-service injuries, post-service surgery in 2004 through the VA, and more current VA treatment.  The examiner also recorded the Veteran's report of his symptoms, and performed a thorough examination.  The examiner finally provided findings that can be applied to the Schedule for Rating Disabilities.  Thus, the examination is adequate.

Additionally, the Veteran has not asserted nor filed any medical evidence showing that his hallux limitus of each great toe has declined since the VA examination in December 2012.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Accordingly, the Board will address the merits of the claim.

Law and Analysis

The Veteran seeks an increased initial evaluation for hallux limitus affecting each of his great toes.  In the July 2010 rating decision, the RO continued the existing 10 percent evaluation for hallux limitus of each great toe pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5281.  The Veteran argued in his July 2010 notice of disagreement (NOD) and February 2013 substantive appeal that the evaluation does not accurately reflect the severity of his disability, and further argued for increased evaluation under Diagnostic Code 5284.  However, he is already in receipt of a compensable evaluation for degenerative joint disease of both feet under Diagnostic Code 5284-5003.  While the Veteran has also claimed increased evaluation for degenerative joint disease of his bilateral feet, that issue has not been initially adjudicated by the RO, and therefore is not presently before the Board.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence does not support an increased evaluation for hallux limitus of his great toes.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
Initially, the Veteran's service-connected hallux limitus of each great toe has been evaluated under Diagnostic Code 5281.  Diagnostic Code 5281 instructs that the condition should be rated as severe hallux valgus, under Diagnostic Code 5280.  Under those criteria, a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Code 5280.  The Veteran is currently in receipt of the maximum schedular rating for hallux valgus of each great toe.  Thus, no higher rating is available for his disability under Diagnostic Codes 5280 or 5281.  

With his March 2010 VCAA response, the Veteran submitted copies of the treatment records from the San Francisco VAMC and Martinez OPC.  The Martinez OPC treatment records show treatment for the Veteran's right second toe in January 2009 and August 2009, and continuing pain in the left foot in August 2009 due to favoring his right second toe.  The San Francisco VAMC treatment records show further treatment for the right second toe, with objective evidence of tenderness to light touch, and a plan for surgical removal of the bone spur in September 2009.  In March 2010, the Veteran reported to his podiatrist at the San Francisco VAMC, Dr. RT, that he had never had the September 2009 surgery, and rescheduled it for June 2010.  Dr. RT, diagnosed enchondroma of the right second toe and degenerative joint disease of the left first metatarsal phalangeal joint.  

At the April 2010 VA examination, the examiner noted the Veteran's use of orthopedic shoes.  The Veteran described his in-service injuries, and 2004 surgery.  The examiner objectively observed local tenderness to palpation and pressure of the first metatarsal joint on the left, and marked tenderness over the proximal right second toe, with lesser-marked tenderness over the first metatarsal phalangeal joint.  The examiner reviewed radiographs showing bilateral degenerative joint disease of both first metatarsal phalangeal joints, and additionally diagnosed subchondral bone cyst of the proximal right second toe.  

In December 2011 and October 2012, the Veteran filed statements by Dr. DBC, in support of his claim of entitlement to increased evaluation for degenerative joint disease of the bilateral feet.  In those statements, Dr. DBC attested that he had advised the Veteran against having the surgery for his right second toe.  The October 2012 statement recounted that the Veteran's left great toe condition had worsened following the August 2004 surgery, but otherwise did not address the severity of the Veteran's hallux limitus of each great toe during the appellate period commencing one year prior to the February 2010 claim for increased evaluation.  38 C.F.R. § 3.400(o)(2).  

The Veteran continued to seek care with Dr. DBC at the Martinez OPC from May 2010 through November 2012.  In July 2010, February 2011, and March 2011 Dr. DBC noted bony cyst of the right second toe.  In September 2011, October 2011, March 2012, July 2012, and November 2012 he noted degenerative joint disease of both feet.  In March 2012, the Veteran specifically declined further surgery for his right second toe.  Finally, in December 2012, a different podiatrist, Dr. SHS, noted metatarsalgia, without objective findings to explain the symptoms.  

At the December 2012 VA examination, the examiner diagnosed bilateral foot contusion with left great toe degenerative joint disease and right second toe enchondroma.  The Veteran again described his in-service injuries and 2004 left great toe surgery.  He also reported that he had quit his job in 1998, and was no longer working as a clerical administrative worker.  However, while the Veteran specified that his employment was not limited by his foot condition, the examiner did note that the Veteran's foot disabilities have an impact on his employability.  The examiner found metatarsalgia of both feet, mild hallux valgus of the right foot, and mild or moderate hallux rigidus of both feet.  The examiner found no Morton's neuroma, hammer toes, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or any other foot injury.  

Again, the Veteran is currently in receipt of the maximum schedular rating for hallux valgus of each great toe.  Thus, no higher rating is available for his disability under Diagnostic Codes 5280 or 5281.  As 10 percent is the maximum rating available under Diagnostic Codes 5280 and 5281, the Veteran is also not entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Although 10 percent is the maximum rating available for hallux valgus, hallux rigidus, or hallux limitus, the Board must consider the assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board acknowledges that the April 2010 VA examiner diagnosed degenerative joint disease of both first metatarsal joints; and that the December 2012 VA examiner diagnosed left great toe degenerative joint disease.  The Veteran has also extensively described the arthritis affecting his feet in his C&P Questionnaire.  However, the RO's July 2003 rating decision awarding service connection for degenerative joint disease of both feet was based on X-rays showing degenerative changes at the first metatarsal phalangeal joint at the May 2003 VA examination.  The Veteran's February 2010 claim for increased evaluation of degenerative joint disease of both feet has yet to be initially adjudicated by the RO, and is not currently before the Board.  Additionally, considering the Veteran's symptoms of degenerative joint disease in the metatarsal phalangeal joint in the evaluation of his service-connected hallux limitus of each great toe would violate the rule against pyramiding by evaluating the same disability under both the diagnoses for hallux limitus and degenerative joint disease.  See 38 C.F.R. § 4.14.  

Finally, Diagnostic Codes 5170, 5171, 5172, and 5173 address amputation of toes.  Under Diagnostic Code 5171, amputation of the great toe with removal of metatarsal head warrants a 30 percent rating, and without metatarsal involvement merits a 10 percent rating.  In this case, however, neither of the great toes has been amputated.  In fact, the Veteran's February 2010 claim for increased evaluation references his left great toe, and the August 2009 Martinez treatment records reported the lack of any toe deformity.  Moreover, none of the Veteran's lay statements has ever alleged that his great toes have been amputated.  Diagnostic Codes 5170 would require amputation of all the toes for a 30 percent evaluation, and Diagnostic Code 5173 would require the loss of multiple toes.  Diagnostic Codes 5172 specifically applies to toes other than the great toe.  Again, the evidence of record does not reflect that any of the Veteran's toes have been amputated, and the Veteran has never claimed amputation of any toes.  

The Board has reviewed the Veteran's lay statements in his February 2010 claim, C&P Questionnaire, July 2010 NOD, September 2011 statement, February 2013 substantive appeal, and April 2013 statement.  These statements; especially his C&P Questionnaire listing flat feet, bone tumors, pronation, arthritis, and plantar spurs; have alleged further symptoms affecting his feet rather than his great toes.  Similarly, the Board acknowledges that both the December 2012 VA examiner and Dr. SHS at the Martinez OPC noted metatarsalgia.  However, this condition affects his feet rather than his great toes.  The Veteran filed these claims for increased evaluation of each great toe and degenerative joint disease of the bilateral feet together in February 2010.  Those statements address the issue of increased evaluation for the Veteran's feet.  As discussed above, the issue of entitlement to increased evaluation for the Veteran's feet has yet to be initially adjudicated by the RO, and is not currently before the Board.  Therefore, the Board cannot rely on symptoms under Diagnostic Code 5276 for pes planus or 5279 for metatarsalgia to justify an increased evaluation for the Veteran's great toes.  

The December 2012 VA examiner also specifically found no hammer toes, pes cavus, weak foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  The San Francisco VAMC and Martinez OPC treatment records also show no diagnoses for hammer toes, pes cavus, weak foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  Again, the Veteran's lay statements have never alleged that he has hammer toes, pes cavus, weak foot, or malunion or nonunion of the tarsal or metatarsal bones.  While the Veteran has alleged that he has a growth on the second toe of his right foot, entitlement to service connection for that condition is still pending initial adjudication by the RO, and it is not currently before the Board.  Therefore, Diagnostic Codes 5277, 5278, 5282, 5283, and 5284 are also inapplicable in this case.  

The Board concludes that the preponderance of the evidence is against an evaluation in excess of 10 percent for hallux limitus of each great toe throughout the appellate period.  There is not an approximate balance of evidence, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As noted above, the Veteran has reported pain in his bilateral toes, a growth on the second right toe, flat feet, pronation, arthritis, plantar spurs, and limping to favor his right second toe.  Such symptoms are contemplated by the schedular criteria set forth in  38 C.F.R. § 4.71a, Code 5281.  The regulation, and other alternative regulations, expressly considers each of these symptoms.  Indeed higher evaluations are warranted for increased symptoms, such as amputation of the great toes; but the Veteran's symptoms did not reach these levels.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran has required frequent hospitalizations for his great toes.  Indeed, the surgery originally planned for September 2009 and rescheduled for the June 2010, was for treatment of his right second toe, not either great toe; and the Veteran ultimately never had the surgery.  Moreover, the Veteran has also not alleged, and the record does not show that the Veteran's great toes have caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Veteran specified at the December 2012 VA examination that he had stopped working in 1998 because he quit, and that his feet pose no limitation on his job in clerical administration.  The evidence does not show that service-connected hallux limitus of each great toe has caused marked interference with employment.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected hallux limitus of each great toe under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 10 percent for hallux limitus of the right great toe is denied.

Entitlement to a rating in excess of 10 percent for hallux limitus of the left great toe is denied.


REMAND

As previously noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should develop and adjudicate the Veteran's claim for entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


